       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 1 of 37



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

KRISTOPHER R. OLSON, CHRISTOPHER
LOPEZ, WARREN BARBER, CHRISTOPHER             Case No. 1:20-cv-00632-JSR
CLIFFORD, AND ERIK LIPTAK, individually and
on behalf of all others similarly situated,

                  Plaintiffs,

      v.

MAJOR LEAGUE BASEBALL; MLB
ADVANCED MEDIA, L.P.; HOUSTON
ASTROS, LLC; and BOSTON RED SOX
BASEBALL CLUB, L.P.,

                  Defendants.


              PLAINTIFFS' MEMORANDUM IN OPPOSITION TO
               DEFENDANTS MAJOR LEAGUE BASEBALL AND
             MLB ADVANCED MEDIA, L.P.'S MOTION TO DISMISS
           Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 2 of 37



                                             TABLE OF CONTENTS


TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . n

GLOSSARY OF DEFINED TERMS ............................................ viii

I.       PRELIMINARY STATEMENT ............................................ 1

II.      SUMMARY OF PLAINTIFFS' ALLEGATIONS .............................. 3

III.     ARGUMENT ........................................................... 8

         A.        MLB Defendants Entered into a Joint-Venture With DraftKings and
                   Are Liable to Consumers Injured by Their Fraudulent, Unfair, and
                   Deceptive Conduct ................................................. 8

         B.        MLB Defendants Are Liable Even Absent a Direct Contractual
                   Relationship or Other Form of Privity with MLB DFS Contestants .......... 10

                   1.        Fraudulent Non-Disclosure (First Claim for Relief) ................ 11

                   2.        State Consumer Protection Acts (Second Claim for Relief) .......... 13

                   3.        Negligent Misrepresentation (Third Claim for Relief) .............. 14

                   4.        Unjust Enrichment (Fourth Claim for Relief) ..................... 16

         C.        Plaintiffs' Complaint Alleges Actionable Deception ...................... 16

         D.        Plaintiffs Allege a Legally Cognizable Injury ........................... 22

                   1.        Plaintiffs Have Alleged that they Suffered Loss from their
                             Participation in DraftKings ................................... 22

                   2.        Plaintiff Have Alleged a Causal Nexus .......................... 22

         E.        Plaintiffs' Common Law Claims Against MLB Are Not Barred ............. 23

         F.        Plaintiffs' Unjust Enrichment Claims Are Not Barred .................... 24

IV.      CONCLUSION ........................................................ 25
       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 3 of 37



                             TABLE OF AUTHORITIES



14th & Heinberg, LLC v. Terhaar & Cranley Gen. Contractors, Inc.,
       43 So.3d 877 (Fla. Dist. Ct. App. 2010) ..................................... 16

Alper Restaurant, Inc. v. Catamount Devel. Corp.,
       29 N.Y.S.3d 604 (App. Div. 2016) .......................................... 9

Backus v. Apishapa Land & Cattle Co.,
       615 P.2d 42 (Colo. App. 1980) ............................................ 25

Backus v. General Mills, Inc.,
       122 F. Supp.3d 909 (N.D. Cal. 2015) ....................................... 13

Baptist Hasp. of Miami, Inc. v. Medica Health Plans, Inc.,
        385 F. Supp.3d 1289 (S.D. Fla. 2017) ...................................... 25

Berger v. Sec. Pac. Info. Sys., Inc.,
       795 P.2d 1380 (Colo. App. 1995) .......................................... 11

Boca Raton Firefighters & Police Pension Fund v. Bahash,
      506 F. App'x 32 (2d Cir. 2012) ............................................ 18

Bruton v. Gerber Prod. Co.,
       703 F. App'x 468 (9th Cir. 2017) .......................................... 24

Cattie v. Wal-Mart Stores, Inc.,
        504 F.Supp.2d 939 (S.D. Cal. 2007) ........................................ 24

Cheng v. Sonoco Inc.,
      Civ. No. 09-40041-FDS, 2010 WL 5437235 (D. Mass. Dec. 22, 2010) .......... 18,20

City ofPontiac Policemen & Firemen's Retirement Sys. v. UBS AG,
       752 F.3d 173 (2d Cir. 2014) ............................................... 17

CMS Inv. Holdings, LLC v. Wilson-Harvey,
      No. 2014CV031093, 2015 WL 9998040 (Colo. Dist. Ct. Dec. 01, 2015) ............ 18

Collins v. eMachines, Inc.,
        134 Cal. Rptr. 588 (Ct. App. 2011) ......................................... 19



                                          11
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 4 of 37



Cook Consultants, Inc. v. Larson,
      700 S.W.2d231 (Tex. App. 1985) .......................................... 15

D&M Jupiter, Inc. v. Friedopfer,
     853 So.2d 485 (Fla. Dist. Ct. App. 2003) .................................... 15

DCV Canst. Co. v. Cent. City Dev. Co.,
     965 P.2d 115 (Colo. 1998) ................................................ 16

Estrada v. Progressive Direct Ins. Co.,
       53 F.Supp.3d 484 (D. Mass. 2014) ......................................... 19

Exxon Mobil Corporation v. Attorney General,
      94 N.E.3d 786 (Mass. 2018) .............................................. 13

Exxon Corp. v. Emerald Oil & Gas Co., L.P.,
      348 S.W.3d 194 (Tex. 2011) .............................................. 18

First State Sav. Bank v. Albright & Assocs. of Ocala, Inc.,
        561 So. 2d 1326 (Fla. Dist. Ct. App. 1990), rev. den., 576 So.2d 284 (Fla. 1990) ..... 15

Flenniken v. Longview Bank and Trust Co.,
       661 S.W.2d 705 (Tex. 1983) .............................................. 14

Galstaldi v. Sunvest Communities USA, LLC,
       637 F. Supp.2d 1045 (S.D. Fla. 2009) ....................................... 14

Golber v. Baybank Valley Trust Company,
       704 N .E.2d 1191 (Mass. Ct. App. 1999) ..................................... 15

Gramercy Equities Corp. v. Dumont,
      531 N.E.2d 629 (N.Y. 1988) ............................................... 9

Greenwald v. Chase Manhattan Mortgage Corp.,
      241 F.3d 76 (1st Cir. 2001) ............................................... 16

Gutter v. Wunker,
       631 So. 2d 1117 (Fla. Dist. Ct. App. 1994) ............................... 11,12


                                               lll
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 5 of 37



Hall v. Walter,
        969 P.2d 224 (Colo. 1998) ............................................... 14

Hoggett v. Brown,
      971 S.W.2d 472 (Tex. App. 1997) .......................................... 13

In CLC Roofing, Inc. v. Helzer,
      No. 02-17-00229-CV, 2019 WL 3024483 (Tex. App. July 11, 2019) .............. 11

JP. Morgan Sec., LLC v. Geveran Inv. Limited,
      224 So. 3d 316 (Fla. Dist. Ct. App. 20 17)    ................................... 19

Kasky v. Nike, Inc.,
       45 P.3d 243 (Cal. 2003) .................................................. 14

Kattar v. Demoulas,
       739 N.E.2d 246 (Mass. 2000) ............................................. 14

Knight v. International Harvester Credit Corp.,
       627 S.W.2d 382 (Tex.1982) ............................................... 14

Kossian v. Am. Nat. Ins. Co.,
       62 Cal. Rptr. 225 (Ct. App. 1967) .......................................... 16

Krueger v. Wyeth, Inc.,
      396 F. Supp.3d 931 (S.D. Cal. 2019) ........................................ 19

Langan v. Johnson & Johnson Consumer Companies, Inc.,
      897 F.3d 88 (2d Cir. 2018) ................................................ 17

Lass v. Bank ofAmerica, NA.,
        695 F.3d 129 (1st Cir. 2012) .............................................. 24

Lovejoy v. AT&T Corp.,
       111 Cal. Rptr. 2d 711 (Ct. App. 2001) ....................................... 18

Makaeff v. Trump University, LLC,
      145 F.Supp.3d 962 (S.D.Ca. 2015) ......................................... 14

                                               IV
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 6 of 37




Marshall v. Kusch,
      84 S.W.3d 781 (Tex. App. 2002) ........................................... 18

Martin v. Curran,
       101 N.E.2d 683 (N.Y. 1951) .............................................. 23

Massachusetts v. Mylan Labs.,
      357 F. Supp. 2d 314 (D. Mass. 2005) ....................................... 16

Mayer v. Belichek,
       605 F .3d 205 (3d Cir. 201 0) ............................................. 2, 10

Morgan v. AT & T Wireless Servs., Inc.,
      99 Cal. Rptr.3d 768 (Ct. App. 2009) ........................................ 24

Nota Construction Corp. v. Keyes Assocs., Inc.,
      694 N .E.2d 401 (Mass. App. Ct. 1998) ................................ 11, 12, 15

NuVasive, Inc. v. Renaissance Surgical Center North, L.P.,
      853 F. Supp. 2d 654 (S.D. Tex. 2012) ....................................... 13

Oxina v. Land's End, Inc.,
       2015 WL 4272058 (S.D. Ca. June 19, 2015) .................................. 24

Pepi Corp. v. Galliford,
       254 S.W.3d 457 (Tex. App. 2007) .......................................... 25

PNR Inc. v. Beacon Property Mgmt., Inc.,
      842 So.2d 773 (Fla. 2003) ................................................ 13

Reisman v. KPMG Peat Marwick LLP,
      57 Mass. App. Ct. 100 (2003) ............................................. 18

Richards v. Direct Energy Servs., LLC,
       915 F.3d 88 (2d Cir. 2019) ................................................ 16




                                           v
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 7 of 37



Robinson v. Colorado State Lottery Div.,
       179 P.3d 998 (Colo. 2008) ................................................ 16

Robinson Helicopter Co., Inc. v. Dana Corp.,
       102 P.3d 268 (Cal. 2004) ................................................. 15

Rotella v. Ring Around Products, Inc.,
        614 S.W.2d 455 (Tex. App. 1981) .......................................... 20

Russell v. Sherman Williams Co.,
       767 So.2d 592 (Fla. Dist. Ct. App. 2000) .................................... 15

Soderberg v. McKinney,
      52 Cal. Rptr. 2d 635 (Ct. App. 1996) ........................................ 15

Speakman v. Allmerica Finan. Life Ins.,
      367 F. Supp.2d 122 (D. Mass 2005) ........................................ 14

Wells v John Hancock Mutual Life Ins. Co.,
        149 Cal. Rptr. 171 (Ct. App. 1978) ...................................... 11, 12

Williams v. Face book, Inc.,
       384 F.Supp.3d 1043 (N.D. Cal. 2018) ....................................... 24

Wilson v. EverBank, NA.,
       77 F. Supp.3d 1202 (S.D. Fla. 2015) ........................................ 16

Walther v. Schaarschmidt,
       738 P.2d 25 (Colo. App. 1986) ............................................ 15




                                           Vl
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 8 of 37



STATUTES/OTHER AUTHORITIES:

Cal. Civ. Code §1782 ......................................................... 24

California Unfair Competition Law, Cal Bus. & Prof. Code § 17200 et seq .......... 14, 19, 20

Colorado Consumer Protection Act, Colo. Rev. Stats. § 6-1-101 et seq ................... 14

Fed. R. Civ. P., Rule 12(b)(6) ................................................ 16, 20

Fed. R. Civ. P., Rule 23(b)(3) ................................................... 17

Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq .............. 14

Massachusetts Consumer Protection Act, M.G.L. Chapter 93A ................... 13, 14, 19

Restatement (Second) of Torts, § 531 (1977) ....................................... 18

Restatement (Second) of Torts,§ 551 (1977) ................................... passim

Restatement (Second) ofTorts, § 552 (1977) .................................... 14, 16

Texas Deceptive Trade Practices Act, Tex. Bus. & Com. Code§ 17.41 et seq ........... 14, 20




                                              Vll
          Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 9 of 37



                            GLOSSARY OF DEFINED TERMS

Parties

Astros              Houston Astros, LLC

Defendants          Boston Red Sox Baseball Club, L.P., Houston Astros, LLC, Major League
                    Baseball, and MLB Advanced Media, L.P., collectively.

MLB                 Major League Baseball

MLBAM               MLB Advanced Media, L.P.

MLB Defendants      Major League Baseball and MLB Advanced Media, L.P.

Plaintiffs          Named Plaintiffs Kristopher Olson, Christopher Lopez, Warren Barber,
                    Christopher Clifford, and Erik Liptak, collectively.

Red Sox             Boston Red Sox Baseball Club, L.P.

Terms

DraftKings          DraftKings, Inc.

DFS                 Daily fantasy sports contests

Electronic Sign     The use of electronic devices, particularly video cameras in MLB Club
Stealing            replay rooms, to view, decipher or communicate information concerning a
                    catcher's signals.

MLBDFS              DraftKings' and Major League Baseball's "DraftKings Major League
                    Baseball Daily Fantasy Sports" contests.

Filings

AC                  Amended Complaint (ECF No. 20)

Astros Br.          Defendants Houston Astros, LLC's Memorandum of Law in Support of its
                    Motions to Dismiss (ECF No. 37)

Astros Opp. Brief   Plaintiffs' Memorandum in Opposition to Defendant Houston Astros,
                    LLC's Motion to Dismiss

Golub Dec.          Declaration of DavidS. Golub (ECF No.43)

Hardiman Dec.       Declaration of John Hardiman (ECF No. 29)
MLB Br.             Defendants Major League Baseball and MLB Advanced Media LP's
                    Memorandum of Law in Support of Their Motion to Dismiss (ECF No. 28)

Moskowitz Dec.      Declaration of Lauren Moskowitz (ECF No. 32)



                                              vm
          Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 10 of 37



Filings (cont.)

Sox Br.            Defendant Boston Red Sox Baseball Club, L.P. 's Memorandum of Law in
                   Support of its Motion to Dismiss (ECF No. 31)

Sox Opp. Brief     Plaintiffs' Memorandum in Opposition to Defendant Boston Red Sox
                   Baseball Club, L.P.' s Motion to Dismiss

Statutes

CCPA               Colorado Consumer Protection Act, Colo. Rev. Stats. § 6-1-101 et seq.

CLRA               California Consumer Legal Remedies Act, Cal Civil. Code§ 1750 et seq.

FDUPTA             Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et
                   seq.

MCPA               Massachusetts Consumer Protection Act, M.G.L. Chapter 93A

TDTPA              Texas Deceptive Trade Practices Act, Tex. Bus. & Com. Code§ 17.41 et
                   seq.

UCL                California Unfair Competition Law, Cal Bus. & Prof. Code § 17200 et seq.




                                              lX
          Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 11 of 37



I.        PRELIMINARY STATEMENT

          MLB Defendants' Motion to Dismiss virtually ignores the gravamen of Plaintiffs' claims

in this action.

          During the 2017-2019 MLB seasons, MLB Defendants marketed, promoted and induced

consumers to pay to engage in MLB DFS contests, and reaped millions of dollars in entry fees

and other revenue, knowing-and concealing-that the competitions were based on misleading

statistical information. As a result of MLB Defendants' conduct, Plaintiffs (and the proposed

Classes) suffered hundreds of millions of dollars of harm in lost entry fees. Plaintiffs allege that,

as with other wrongdoing that causes consumer injury, MLB Defendants are accountable for

their conduct pursuant to established remedies provided by statutory consumer protection laws

prohibiting unfair and deceptive trade practices and common law protections against

fraud/fraudulent non-disclosure, negligence/negligent misrepresentation and unjust enrichment.

          MLB Defendants promoted fantasy baseball as "a game of skill," and not gambling or

chance:

                  ''I'm quite convinced it is a game of skill, as defined by the federal statute,"
                  [MLB Commissioner Robert] Manfred said. "And I'm comfortable with the idea
                  that it's not gambling.

                  "There's a huge difference between Rob Manfred, citizen, betting on whether
                  Kansas City beats Toronto or whomever on the one hand, and Rob Manfred
                  picking nine guys on 18 teams to try to see if he can accumulate more points
                  within a given set of guidelines than a hundred guys trying to do the same thing."

                  "Fantasy is not gambling, in my view." 1

          MLB DFS contestants pay entry fees to employ their skill at selecting real life MLB

players for "fantasy teams" that compete against other contestants' teams for cash prizes. The

contests are based on MLB player performance statistics, and the fairness of the contests

1
     See AC ~ 7 (quoted in Exs. 4 & 5 of Hardiman Dec.).
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 12 of 37



necessarily depends on the legitimacy and reliability of those statistics. As with any game of skill

(or, for that matter, any consumer transaction), contestants would not have paid to participate if

they knew that information critical to the competition was compromised and unreliable.

Plaintiffs allege that Defendants concealed that the MLB player statistics on which the contests

were based were an illegitimate and unreliable measure of player performance, undermining the

ability of consumers to make informed and accurate decisions about which players to draft, how

to wager, and which contests to play. And Defendants did so despite MLB leadership's repeated

representation not only that MLB would diligently protect the integrity of baseball, but further

that it would safeguard the fairness ofMLB DFS contests.

       MLB Defendants argue that Plaintiffs are unable to state a viable legal theory for two

principal reasons: First, citing to cases rejecting claims by disgruntled ticketholders, Defendants

contend that plaintiffs have no cognizable right to sue for any misconduct arising out of the MLB

DFS transactions. The ticketholder cases are plainly inapposite. These cases are based on the

legal principle that a ticketholder "possesse[ s] nothing more than a contractual right to a seat

from which to watch a ... game," and that a league or team fulfills all of its legal obligations to

its ticketholders by providing entry and a seat to the game. Mayer v. Belichek, 605 F.3d 205, 230

(3d Cir. 2010). But nothing in these cases limits the legal obligations of sports leagues or teams

in their other commercial endeavors.       MLB Defendants cannot simply disclaim duty (and

liability) when they vouched for the fairness and credibility of the MLB DFS contests, and

promoted and induced participation in the contests as games of skill, but then concealed that the

basis for the contests - MLB statistics - were illegitimate and unreliable, corrupting the contests

and nullifying the skills required to engage in these contests.




                                                  2
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 13 of 37



       Second, MLB Defendants contend that the MLB DFS contests were operated solely by

DraftKings and that MLB Defendants had "no relevant legal relationship" with Plaintiffs. MLB

Defendants do not acknowledge or address their extensive promotion, marketing and financial

benefit from the contests. Plaintiffs allege that MLB Defendants (a) acquired a substantial equity

stake in DraftKings and formed a "comprehensive partnership" with DraftKings to promote

MLB DFS; (b) actively promoted, marketed and induced consumers to enter into "co-branded"

transactions marketed with MLB's trademark (as "Major League Baseball Daily Fantasy

Sports"), and designated as MLB's "Official Fantasy Baseball Game;" and (c) shared in the

multi-million dollar entry fees generated by the transactions. At a minimum, as joint venturers

with DraftKings, MLB Defendants are subject to liability for their wrongful conduct.

       Equally important, the legal premise of MLB Defendants' second argument is erroneous.

Plaintiffs' claims under consumer protection acts and the common law of fraudulent non-

disclosure and negligent misrepresentation do not require privity or a direct contractual

relationship, and unjust enrichment is based on the absence of any contract between the parties.

Even assuming they had no direct or formal legal relationship with Plaintiffs, they are still liable

for their conduct.

II.    SUMMARY OF PLAINTIFFS' ALLEGATIONS

       In 2013 and 2015, MLBAM (a limited partnership owned by MLB's member Clubs)

acquired equity stakes in DraftKings (AC        ~~   35-36) and, in 2015, MLB entered into a

"comprehensive league partnership" with DraftKings to promote, market and induce consumer

participation in MLB DFS contests under the MLB trademark, "Major League Baseball Daily

Fantasy Sports," and designated as MLB's "Official Daily Fantasy Game." (Id.). Twenty-seven

of MLB's 30 member Clubs, including the Astros and the Red Sox, entered into discrete



                                                 3
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 14 of 37



agreements with DraftKings to promote and market MLB DFS contests, including through co-

branded in-stadium promotions. MLB executives stated that the partnership with DraftKings

would enable MLB "to reap meaningful benefit from the rise of daily fantasy." (AC ~ 37).

       During the 2017-19 seasons, MLB Defendants actively participated in promoting and

marketing MLB DFS contests, causing consumers to pay hundreds of millions of dollars ofMLB

DFS entry fees each baseball season, generating tens, if not hundreds, of millions of dollars of

annual net revenue. MLB Defendants shared in these MLB DFS entry fees. (AC ~ 5).

       MLB Defendants expressly promoted MLB DFS as a game of skill. (See AC                ~~   7, 38-

41). MLB DFS contestants use skill to conduct a "salary draft" to select their fantasy teams of

real-life players to compete against lineups of players selected by other contestants, in head-to-

head or multi-thousand contestant match-ups. (AC       ~~   31-33). Contestants receive points based

on the real-life performance of their hitters and pitchers (e.g., home runs, hits, batting average,

strike outs, earned run average), and the contestants whose teams generate the most points win a

cash prize. (!d.). Since the points are tied directly to real-life performance metrics, a contestant's

final ranking in each contest, and pecuniary gain or loss, is wholly dependent on player

performance (and not affected by the actual outcome of any MLB game). (!d.).

       Because the selection of players and the outcome of the contests are dependent on MLB

player performance statistics, the fairness of the contests depends on the reliability and integrity

of such statistics. MLB Defendants have, at all times, been aware that, as with any game of skill,

consumers would not pay to participate in MLB DFS contests if they believed the contests were

not fairly conducted and, in particular, would not pay to participate if they knew that the MLB

player performance statistics were corrupted and unreliable. (AC ~ 61).




                                                  4
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 15 of 37



       Pursuant to the Major League Constitution agreed to by all of MLB's member Clubs,

Commissioner Manfred is authorized to speak and act for the Clubs in all matters relating to the

integrity and honesty of baseball games, and MLB's member Clubs have expressly ratified and

approved his conduct and statements in such regard. (AC        '!!'!! 43-47;   see Hardiman Dec., Ex 1,

(Major League Constitution) Art. II, § 4). Manfred also was authorized to speak and act for

MLBAM, MLB's partner and joint venturer in dealings with DraftKings and promoting MLB

DFS contests. (AC   '!!'!! 38-39).   Through Manfred, MLB Defendants have long represented to the

public (including MLB DFS consumers) that MLB diligently enforces its Official Rules to

ensure the honesty and integrity ofthe game, MLB's "most important priority." (AC 'J 2, 51).

       In 2015, when issues arose concerning the fairness of MLB DFS contests, Manfred

sought to reassure MLB DFS consumers that MLB would take steps to safeguard the fairness of

such contests:

       I think the biggest concern is the one that attracted the most publicity. You want
       to make sure that the fantasy organizations have appropriate safeguards in place to
       ensure that things are fair, that there's not an inappropriate use of information and
       that fans who engage on these platforms have an opportunity to win. (AC 'J 39).

MLB further issued a public statement informing consumers that it had "reached out and

discussed this matter with [DraftKings]." Manfred has also repeatedly reassured the public,

including MLB DFS consumers, that, with the advent of laws allowing wagering on baseball,

MLB would exercise care to maintain the integrity of baseball:

       The challenge for us is to make sure ... those laws develop in a way where can
       protect the integrity of the sport. We want to be careful our product retains a
       pristine quality. (AC 'J 41 ).

       It's having in place a set of policies for the industry that give us comfort on what
       is always our most important issue- that is integrity. (AC 'J 40).

       We will never delegate responsibility for those integrity issues ... We have our
       own expertise and no one is more motivated than the commissioner's office of
       baseball to make sure there is no threat to the integrity of our sport. (AC 'J 52).

                                                    5
          Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 16 of 37



MLB has repeated these (and similar) statements to state legislatures considering sports

gambling legislation, contending that MLB is entitled to an "integrity fee" to compensate MLB

for its ongoing commitment to self-policing the MLB and insuring the integrity of the game of

baseball as only MLB is best motivated and best able to do. (AC ~ 52).

          At all relevant times, MLB's rules and regulations prohibited electronic sign stealing.

(AC   ~   54). As MLB and its member Clubs were (and are) aware, electronic sign stealing

substantially affects the honesty and fairness of player performance because a pitcher's ability to

conceal the type of pitch being thrown (e.g., its speed, movement, and/or location) is critical to

the pitcher's success. (AC   ~   57). A team that can steal the catcher's signs and alert its hitters

about upcoming pitches has a substantial advantage, dramatically improving the batter's results.

As one MLB pitcher has tweeted, "I would rather face a player that was taking steroids than face

a player that knew every pitch that was coming." (!d.).

          During the 2017-19 baseball seasons, team officials and players on the Astros, Red Sox

and likely other MLB teams engaged in electronic sign stealing, in intentional violation of MLB

rules. The Clubs' electronic sign stealing, especially by the Astros, was well known to other

member Clubs, including team officials, scouts and players, and was reported to MLB's Office

ofthe Commissioner on numerous occasions in 2017-2019. (AC           ~   114).

          MLB and its member Clubs were aware that if the electronic sign stealing by Clubs

became public, there would be adverse fan and media reaction, and adverse financial effects on

attendance, advertising and broadcast revenue. (AC     ~   69). To avoid these adverse consequences,

Manfred, with the acquiescence and approval of all of MLB's Clubs, determined to take no

action to stop the Astros' or other Clubs' significant electronic sign stealing, deciding that

avoiding the detrimental consequences that would result from the public disclosure outweighed



                                                   6
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 17 of 37



maintaining the honesty and integrity of baseball. (!d.) In August 2018, for example, MLB took

no action when the Oakland Athletics complained to the Commissioner that the Astros were

engaged in electronic sign stealing. (AC   ~   68). In October 2018, when another team's complaint

about the Astros became public, Manfred falsely stated that MLB had conducted a "thorough

investigation" of the Astros' conduct and had found no wrongdoing. Astros officials and players

also made repeated false statements to conceal the team's electronic sign stealing. (See AC         ~~


96-1 00). During the 20 18 season, the Red Sox also engaged in electronic sign stealing in

violation of MLB rules and regulations (AC          ~~   107-08), and team officials and players made

repeated false statements to conceal the team's conduct. (AC ~ 111).

       Manfred's representations that maintaining the integrity of baseball was MLB's "most

important priority" and that MLB would make sure that safeguards were in place to ensure the

fairness of DraftKings' contests were false. (AC         ~   175). In fact, Manfred and MLB's member

Clubs placed their desire to protect their financial interests from the adverse publicity and

financial detriments that would result from disclosure of member Club electronic sign stealing

above maintaining the integrity of the game and, thus, did not act to terminate or disclose

member Club electronic sign stealing. (AC      ~~   176, 177, 189, 190, 191).

       Rather, Manfred and MLB's member Clubs concealed the electronic sign stealing by the

Astros and other Clubs, even though they knew that it compromised and corrupted MLB DFS

competitions, in order, inter alia, to protect their financial interests and investment in

DraftKings. (AC   ~~   198, 202). Manfred and MLB's member Clubs were aware that consumers

were relying on their false statements and were being misled by their omissions in deciding to

play MLB DFS and would not do so if they knew of the electronic sign stealing corrupting

player performance statistics upon which the fairness of the contests depended. (AC           ~   202).



                                                     7
          Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 18 of 37



MLB Defendants intended to deceive Plaintiffs that the MLB DFS competitions were based on

fair and legitimate player performance statistics. (AC      ~~   171, 205). Plaintiffs reasonably and

justifiably relied on Manfred's false representations and omissions and were induced to pay to

play MLB DFS. (AC      ~~   209, 211).

          Plaintiffs paid to compete in MLB DFS contests in 2017-2019. (AC      ~   121, 125 129, 133,

13 7). They did not know of the Astros' electronic sign stealing during those seasons or of the

Red Sox's electronic sign stealing during the 2018 season and would not have paid to participate

in the contests had they known of the conduct. (AC     ~   122-24, 126-28, 130-32, 134-36,138-40).

As a result, Plaintiffs each lost significant amounts of money. (AC ~ 161, 211).

III.      ARGUMENT

       A. MLB Defendants Entered into a Joint-Venture With DraftKings and Are Liable to
          Consumers Injured by Their Fraudulent, Unfair, and Deceptive Conduct.

          MLB Defendants disclaim any "direct connection" with Plaintiffs and, on that basis,

disavow any purported duty to them. MLB Defendants have actively engaged with DraftKings in

co-marketing and co-promoting MLB DFS contests, have publicly lauded their "comprehensive

partnership agreement" with DraftKings, and the MLB DFS contests have featured MLB's

trademarked name and described the contests as MLB's "Official Daily Fantasy Game." On

these facts, MLB Defendants were, at a minimum, joint venturers with DraftKings, and are, as a

result, liable to Plaintiffs (and the Classes) for their wrongful conduct in connection with the

MLB DFS transactions.

          "A joint venture is an association of two or more persons to carry out a single business

enterprise for profit, for which purpose they combine their property, money, effects, skill and

knowledge .... The essential elements of a joint venture are an agreement manifesting the intent

of the parties to be associated as joint venturers, a contribution by the coventurers to the joint


                                                 8
       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 19 of 37



undertaking (i.e., a combination of property, financial resources, effort, skill or knowledge),

some degree of joint proprietorship and control over the enterprise; and a provision for the

sharing of profits and losses." Alper Restaurant, Inc. v. Catamount Devel. Corp., 29 N.Y.S.3d

604, 606 (App. Div. 2016). A joint venturer is directly liable for fraud it commits on third

parties without the knowledge of its co-venturer. Gramercy Equities Corp. v. Dumont, 531

N.E.2d 629, 633 (N.Y. 1988). And, a joint venturer has "liability under a contract ... in the

absence of privity where it is established that the defendant is in a joint venture or partnership

with a signatory to the contract. Alper Restaurant, 29 N.Y.S.3d at 606.

       MLB Defendants' relationship with DraftKings clearly satisfies the elements of a joint

venture. First, MLB Defendants shared in the profits of their joint venture with DraftKings by

receiving a share of the entry fees collected from MLB DFS participants and profiting from the

increased valuation of MLB Defendants' part-ownership of DraftKings. (AC          ~   3, 5). Second,

MLB Defendants had control over key aspects of the joint-venture. They controlled, and gave

DraftKings access to, their intellectual property, including their websites, trademarks and logos,

and venues (AC   ~   36), and had input over the safeguards in place to ensure the integrity of the

MLB DFS contests.(AC       ~   38). Third, the MLB Defendants contributed capital (in exchange for

equity), property and promotional expertise to the venture. (AC        ~~   35, 37). Fourth, MLB

Defendants publicly described their relationship with DraftKings in terms consistent with a joint

venture and co-branded the product the venture was marketing. (AC ~ 36).

       Notwithstanding the above, MLB Defendants attempt to re-cast themselves as passive

investors in DraftKings who did nothing more than enter into "sponsorship agreements" from

time-to-time. (MLB Br. 16). It is not plausible that a league comprising teams collectively worth

tens of billions of dollars entered into a binding agreement with a one-year old startup,



                                                   9
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 20 of 37



committed millions of dollars of capital to it, gave it access to their intellectual property and

venues, committed MLB' s name and reputation to the venture, and exercised no oversight in

return. And that is now what plaintiffs allege. 2

       Relying on cases rejecting claims by "disgruntled" ticketholders who possessed nothing

more than "a contractual right to a seat from which to watch a ... game," (Belichek, 605 F.3d at

230), MLB Defendants contend that they have satisfied any purported duty to Plaintiffs who

have suffered no "legally cognizable" injury against them. MLB Defendants' argument exposes

their refusal to acknowledge the basis of Plaintiffs' claims. Plaintiff are not suing as ticketholders

or because they are disappointed with the outcome of any game (or how it was played). Rather,

the actionable wrong at the heart of Plaintiffs' claims is MLB Defendants' promotion of MLB

DFS contests, based on and requiring honest and reliable MLB statistics that MLB Defendants

knew, and failed to disclose, were distorted by electronic sign stealing conduct, irreparably

corrupting those contests.     The ticketholder cases do not address, and are inapplicable to

determining, MLB Defendants' liability for misconduct in their MLB DFS venture. 3

    B. MLB Defendants Are Liable Even Absent a Direct Contractual Relationship or
       Other Form of Privity with MLB DFS Contestants.

        Even if, as MLB Defendants assert, they had no direct contractual relationship or other

form of privity with Plaintiffs, MLB Defendants are still liable. The law (wholly unaddressed by

MLB Defendants) is well-established that a contractual relationship or other form of privity is

not a required element of Plaintiffs' claims.

2
  MLB Defendants assert that if their relationship with DraftKings supports Plaintiffs' claims,
then MLB Defendants "are entitled to enforce the DraftKings arbitration agreement" against
plaintiffs, and purport to reserve their right to do so. (MLB Br. 15-16, n. 11 ). In fact, DraftKings
has rescinded the arbitration provisions in its terms of service. See Terms of Use, DraftKings
(Jan. 9, 2020), https://www.draftkings.com/help/terms (accessed Mar. 3, 2020).
3
 Plaintiffs address the "disgruntled ticketholder" cases more fully in Sox Opp. Br. 12-14 &
Astros Opp. Br. 2-7.

                                                    10
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 21 of 37



        1. Fraudulent Non-Disclosure (First Claim for Relief)

        The principal basis of Plaintiffs' claim of fraud is MLB Defendants' failure to disclose

that the statistics on which the MLB DFS contests were based were illegitimate and unreliable,

corrupting the contests and undermining contestants' exercise of skill in engaging in the contests.

MLB Defendants nowhere address the substance of this claim, contending they had no duty of

disclosure to MLB DFS contestants. MLB Defendants' contention is misguided- and wrong.

Restatement (Second) of Torts, § 551 sets forth the black-letter law imposing liability for

fraudulent non-disclosure on a party involved in a business transaction, irrespective of contract

or privity with a plaintiff. Section 551, which has been adopted (or followed) in each of

plaintiff's States,4 provides, in relevant part:

                (1) One who fails to disclose to another a fact that he knows may justifiably
                induce the other to act or refrain from acting in a business transaction is subject to
                the same liability to the other as though he had represented the nonexistence of
                the matter that he has failed to disclose, if, but only if, he is under a duty to
                exercise reasonable care to disclose the matter in question.

                (2) One party to a business transaction is under a duty to exercise reasonable care
                to disclose to the other before the transaction is consummated,

                        (b) matters known to him that he knows to be necessary to prevent his
                partial or ambiguous statement of the facts from being misleading; and

                        (c) subsequently acquired information that he knows will make untrue or
                misleading a previous representation that when made was true or believed to be
                so; and

                        (e) facts basic to the transaction, if he knows that the other is about to
                enter into it under a mistake as to them, and that the other, because of the

4
  See, e.g., Nota Construction Corp. v. Keyes Assocs., Inc., 694 N.E.2d 401,404-05 (Mass. App.
Ct. 1998); Gutter v. Wunker, 631 So. 2d 1117, 1118 (Fla. Dist. Ct. App. 1994); Wells v John
Hancock Mutual Life Ins. Co., 149 Cal. Rptr. 171, 175 & n. 8 (Ct. App. 1978); Berger v. Sec.
Pac. Info. Sys., Inc., 795 P.2d 1380, 1383 (Colo. App. 1995); see In CLC Roofing, Inc. v. Helzer,
No. 02-17-00229-CV, 2019 WL 3024483, at *3 (Tex. App. July 11, 2019) ("the duty to disclose
information in a commercial setting is derived from[§ 551]"and recognizing application of
§ 551 (2)(b)(c) & (e) to fraudulent non-disclosure claims).

                                                   11
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 22 of 37



               relationship between them, the customs of the trade or other objective
               circumstances, would reasonably expect a disclosure of those facts.

       Courts have applied § 551 (2)( e) to hold parties indirectly involved in a transaction

(without privity) liable for failing to disclose "facts basic to the transaction." See Nota

Construction, 694 N.E.2d at 404-05 (architect had duty to disclose information about property to

subcontractor bidding on municipal school construction project, where although architect not in

privity with subcontractor, it "knew or should have known that potential bidders on the project

would indeed rely on the plans and specifications for preparation of their bids" and undisclosed

facts were basic to the subcontractor's bid); Gutter, 631 So.2d at 1118 (attorneys receiving

finder's fee for helping promoter secure investors were liable for failing to disclose to investors

facts material to the investment); Wells, 149 Cal. Rptr. 175 & n. 8 (life insurance company had

duty to notify insured's creditor accepting the policy as security for a debt that the policy lapsed).

       There can be no question here, where the MLB DFS contests undeniably depended upon

the reliability of the underlying MLB player performance statistics, that the corruption of those

statistics was a "fact basic to the transaction" that MLB Defendants were required to disclose.

See Restatement,§ 551(2)(e), commentj (a basic fact is one "that goes to the basis or essence of

the transaction, and is an important part of the substance of what is bargained for or dealt with").

The facts MLB Defendants withheld were material to the ability of consumers to make informed

and accurate decisions about which players to draft, how to wager, and which contests to play.

The undisclosed information involved facts within MLB Defendants' exclusive possession, that

Plaintiffs and the Classes had no means to discover, and which MLB Defendants understood

affected consumers' decisions whether or not to engage in the MLB DFS transactions.

       Moreover, under § 551(2)(b), a party has a duty to make disclosure of matters that he

knows to be necessary to prevent his prior partial or ambiguous statements of the facts from

                                                  12
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 23 of 37



being misleading; and under § 551 (2)( c), a party who subsequently acquires information that he

knows will make untrue or misleading a previous representation has a duty to disclose the new

information even though the party may have believed his prior statements were true when made. 5

Both of these subsections of § 551 (2) imposed obligations to disclose on MLB Defendants.

MLB's public statements avowing to safeguard the fairness ofMLB DFS contests were rendered

untrue once MLB learned, and determined to conceal, its member Clubs' electronic sign stealing.

Likewise, MLB' s action in September 2017 to stop and publicly disclose the short period of such

misconduct by the Red Sox misleadingly conveyed to the public that such conduct would not

recur and, if it did, MLB would act similarly if other electronic sign stealing were discovered.

       2. State Consumer Protection Acts (Second Claim for Relief)

       Plaintiffs' consumer protection claims seek to hold MLB Defendants' liable for their

"unfair" and "deceptive" conduct. (MLB Defendants fail to address "unfair" conduct prong of

Plaintiffs' claims, and, thus, have conceded the substantive viability of such claimsl The law is


5
 See e.g., Haggett v. Brown, 971 S.W.2d 472,487-88 (Tex. App. 1997) (factors giving rise to
"duty to disclose [include] ... when one voluntarily discloses information, the whole truth must
be disclosed; ... when one makes a representation, new information must be disclosed when that
new information makes the earlier representation misleading or untrue; [or] when one makes a
partial disclosure and conveys a false impression."), cited in NuVasive, Inc. v. Renaissance
Surgical Center North, L.P., 853 F. Supp. 2d 654, 661-63 (S.D. Tex. 2012).
6
  Plaintiffs can prevail on their claims of an "unfair" business practice independent of any claim
of deceptive conduct and without proof of scienter or reliance. A practice is "unfair" under the
MCPA "if it falls 'within at least the penumbra of some common-law, statutory, or other
established concept of unfairness;' 'is immoral, unethical, oppressive, or unscrupulous'; and
'causes substantial injury to consumers."' Exxon Mobil Corp. v. Attorney General, 94 N.E.3d
786, 792 (Mass. 2018); see also PNR Inc. v. Beacon Prop. Mgmt., Inc., 842 So.2d 773, 777 (Fla.
2003) ("An unfair practice is "one that 'offends established public policy' and one that is
'immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers"'); Backus
v. General Mills, Inc., 122 F. Supp.3d 909, 929 (N.D. Cal. 2015) ("a business practice is 'unfair'
either under the FTC test if '(1) the consumer injury is substantial, (2) the injury is not
outweighed by any countervailing benefits to consumers or competition, and (3) the injury could
not reasonably have been avoided by consumers themselves' or, under the balancing test, if"the
harm to the public from the business practice is greater than the utility of the practice").

                                                 13
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 24 of 37



clear that a direct contractual relationship or other form of privity is not required for either prong

of Plaintiffs' claims. 7 The consumer protections apply to all parties whose conduct causes injury

to consumers through an unfair or deceptive practice. See, e.g., Speakman v. Allmerica Finan.

Life Ins., 367 F. Supp.2d 122 (D. Mass 2005) (upholding MCPA claim against corporate

affiliates not in contractual privity based on affiliates' participation in statutory violations);

Galstaldi, 637 F. Supp.2d at 1056-57 (upholding FDUPTA claim against developers not in

contractual privity based on developers' promotion and participation in deceptive project);

Knight v. International Harvester Credit Corp., 627 S.W.2d 382, 389 (Tex.l982) (upholding

TDTP A claim against finance company for deceptive clause in agreement notwithstanding lack

of privity with buyer since company was "inextricably intertwined" with the challenged

transaction); Makaeff, 145 F.Supp.3d at 979-80 ("fact that Plaintiffs entered into a transaction

with Trump University rather than Trump himself' not dispositive).

       3. Negligent Misrepresentation (Third Claim for Relief)

       Nor does the absence of privity help MLB Defendants avoid liability for their negligent

conduct resulting in the concealment of the corrupted MLB DFS contests. Restatement (Second)

of Torts, § 552, provides in pertinent part:



7
  See, e.g., Kattar v. Demoulas, 739 N.E.2d 246, 258 (Mass. 2000) ("parties need not be
in privity for their actions to come within the reach of [the MCPA ]");Flenniken v. Longview
Bank and Trust Co., 661 S.W.2d 705, 707 (Tex. 1983) ("privity between the plaintiff and
defendant is not a consideration in deciding the plaintiffs status as a consumer under the
[TDTPA]"); Galstaldi v. Sunvest Communities USA, LLC, 637 F. Supp.2d 1045, 1056-57 (S.D.
Fla. 2009) (liability under FDUTPA extends to persons not in privity with plaintiffwho
"participated" in violation); Makaeffv. Trump University, LLC, 145 F.Supp.3d 962, 979-80
(S.D.Ca. 2015) ("CRLA claim may be established independent of any contractual relationship
between the parties"); Kasky v. Nike, Inc., 45 P.3d 243 (Cal. 2003) (cause of action "under the
UCL may be established independent of any contractual relationship between the parties"); Hall
v. Walter, 969 P.2d 224, 231 (Colo. 1998) (plaintiff need not be an actual or potential consumer
of defendant's product or service to bring a claim under the CCPA).

                                                  14
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 25 of 37



       One who, in the course of his business, profession or employment, or in any other
       transaction in which he had a pecuniary interest, supplied false information for the
       guidance of others in their business transactions, is subject to liability for
       pecuniary loss caused by their justifiable reliance upon the information, if he
       failed to exercise reasonable care or competence in obtaining or communicating
       the information. 8

No formal business relationship (or privity) is required to impose liability where the injured party

is within the group of persons for whose benefit and guidance the information is supplied and

relied upon in a transaction.

       Pursuant to § 552, "although there may be 'no duty imposed upon one party to a

transaction to speak for the information of the other ... if he does speak with reference to a given

point of information, voluntarily or at the other's request, he is bound to speak honestly and to

divulge all the material facts bearing upon the point that lie within his knowledge. Fragmentary

information may be as misleading ... as active misrepresentation, and half-truths may be as

actionable as whole lies."' Golber v. Baybank Valley Trust Company, 704 N.E.2d 1191, 1193

(Mass. Ct. App. 1999). In addition, comment F to § 552 provides that if a matter "requires

investigation, the supplier of the information must exercise reasonable care and competence to

ascertain the facts on which his statement is based." See Russell v. Sherman Williams Co., 767

So.2d 592, 592-95 (Fla. Dist. Ct. App. 2000) (citing§ 552, Comment F). 9


8
 See, e.g., Nota Construction, 704 N.E.2d at 405; Cook Consultants, Inc. v. Larson, 700 S.W.2d
231, 234-35 (Tex. App. 1985); First State Sav. Bank v. Albright & Assocs. of Ocala, Inc., 561
So. 2d 1326, 1328-30 (Fla. Dist. Ct. App. 1990), rev. den., 576 So.2d 284 (Fla. 1990); Walther v.
Schaarschmidt, 738 P.2d 25, 28 (Colo. App. 1986); Soderberg v. McKinney, 52 Cal. Rptr. 2d
635, 638-44 (Ct. App. 1996).
9
  Defendants argue that plaintiffs' negligent misrepresentation claims are barred by the economic
loss doctrine. (MLB Br. 18). "This argument is without merit. An exception to the doctrine
permits recovery for economic losses resulting from negligent misrepresentation." Nota
Construction, 704 N.E.2d at 405; accord D&M Jupiter, Inc. v. Friedopfer, 853 So.2d 485, 487
(Fla. Dist. Ct. App. 2003) ("the economic loss rule does not bar tort actions based on fraudulent
inducement and negligent misrepresentation"); Robinson Helicopter Co., Inc. v. Dana Corp., 102
P.3d 268,274-75 (Cal. 2004) (same).

                                                 15
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 26 of 37



       4. Unjust Enrichment (Fourth Claim for Relief)

       MLB Defendants argue that because they had no direct contract or formal privity with

Plaintiffs, their relationship with them is "too attenuated" to support a claim for unjust

enrichment. But unjust enrichment "does not require any contractual or fiduciary relationship

between the parties." Greenwald v. Chase Manhattan Mortgage Corp., 241 F.3d 76, 78 n.l (1st

Cir. 2001 ). 10 Defendants additionally argue that Plaintiffs "have not alleged a benefit conferred

by them upon MLB or MLBAM." This, too, is wrong, as Plaintiffs allege that the "benefits to

defendants" included a "share of DraftKings' enormous fantasy baseball fees" (paid by

Plaintiffs) as well as an "increase in the value of [MLB Defendants'] equity investment in

DraftKings." (AC   ~~   119, 5). And, the fact that Plaintiffs paid DraftKings does not defeat

Plaintiffs' claims as "[u]njust enrichment does not require that a defendant receive direct

payments from a plaintiff." Mass. v. Mylan Labs., 357 F. Supp. 2d 314,323 (D. Mass. 2005).II

   C. Plaintiffs' Complaint Alleges Actionable Deception.

       MLB Defendants wrongly contend that all of Plaintiffs' claims require dismissal because

there was no "actionable deception." (MLB Br. 8). In making this argument, MLB Defendants'

exempt and do not address Plaintiffs' claims of fraudulent non-disclosure (see MLB Br. 13 n. 9)

or consumer protection act claims based on Defendants' "unfair" trade practices. I2 Nor do MLB


IO Accord Kossian v. Am. Nat. Ins. Co., 62 Cal. Rptr. 225,227 (Ct. App. 1967); 14th &
Heinberg, LLC v. Terhaar & Cranley Gen. Contractors, Inc., 43 So.3d 877, 880 (Fla. Dist. Ct.
App. 2010); Robinson v. Colorado State Lottery Div., 179 P.3d 998, 1007 (Colo. 2008).
II Accord Wilson v. EverBank, NA., 77 F. Supp.3d 1202, 136-37 (S.D. Fla. 2015); DCV Canst.
Co. v. Cent. City Dev. Co., 965 P .2d 115, 119-20 (Colo. 1998).
I2 MLB Defendants' failure to address Plaintiffs' claims of"unfairness" under their States'
consumer protection statutes not only requires denial of their motion to dismiss those claims, it
also renders invalid MLB Defendants' argument that plaintiffs lack standing to assert claims on
behalf of a nationwide class under the consumer protection laws of other states (MLB Br. 8 n .3 ).
Richards v. Direct Energy Servs., LLC, 915 F.3d 88, 106 (2d Cir. 2019), cited by Defendants,
makes clear that a Rule 12(b)( 6) challenge such as this to standing can only be raised if a
                                                16
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 27 of 37



Defendants address Plaintiffs' unjust emiclunent claims insofar as they are based on MLB

Defendants' unfair conduct. Standing alone, this dooms MLB Defendants' argument.

       Even putting aside the claims they ignore, MLB Defendants do not substantively address

Plaintiffs' fraud claim but, instead, attempt to tease apart selective elements, arguing that

deficiencies in Plaintiffs' pleading require dismissal. 13 Plaintiffs have properly pled actionable

deceptive statements through Defendants' numerous false representations and omissions

rendering representations false and misleading. MLB Defendants argue that none of those

statements is "actionable" because they were purportedly not made with the requisite intent,

which Defendants define as "a false promise to DraftKings participants by [MLB] that, because

it had a sponsorship relationship with DraftKings, the baseball underlying their fantasy contests
                                                              14
would be ... bereft of any rule violations." (MLB Br. 11 ).

        Defendants' contention that Plaintiffs are required to prove (or allege) that MLB

Defendants made their representations with the specific intent to influence MLB DFS consumers

is incorrect as a matter of law. Rather, Plaintiffs only need establish that MLB Defendants had



plaintiffs home consumer protection claim is dismissed. See Langan v. Johnson & Johnson
Consumer Companies, Inc., 897 F.3d 88, 96 (2d Cir. 20 18) (cited in Richards) (holding that
"whether a plaintiff can bring a class action under the state laws of multiple states is a question
of predominance under Rule 23(b )(3), not a question of standing under Article III").
13
    In this section of their Brief, Defendants focus principally on claimed deficiencies in
plaintiffs' allegations of intent, and do not identify or discuss other elements of Plaintiffs' causes
of action. Plaintiffs respond to Defendants' arguments as framed in this section. Plaintiffs' Sox
Opp. Br. and Astros Opp. Br. address the elements of each of Plaintiffs' various claims at length
and Plaintiffs incorporate those discussions here.
14
   MLB Defendants suggest that their representations about maintaining the integrity of baseball
should be treated as "puffery." MLB Br. 12 n. 7. Manfred's statements were not, however,
"aspirational", boilerplate statements in an offering memorandum, City of Pontiac Policemen &
Firemen's Retirement Sys. v. UBS AG, 752 F.3d 173, 183 (2d Cir. 2014), or "routine" "generic
[and] indefinite" statements, Boca Raton Firefighters & Police Pension Fund v. Bahash, 506 F.
App'x 32, 37 (2d Cir. 2012), but rather repeated reaffirmations to the public and to state
governments ofMLB's deep-seated commitment, and may hardly be dismissed as puffery.

                                                  17
       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 28 of 37



"reason to expect" that MLB DFS contestants would rely upon the misstatements and omissions.

Restatement (Second) of Torts, § 531 addresses this precise issue:

       One who makes a fraudulent misrepresentation is subject to liability to the
       persons or class of persons whom he intends or has reason to expect to act or to
       refrain from action in reliance upon the misrepresentation, for pecuniary loss
       suffered by them through their justifiable reliance in the type of transaction in
       which he intends or has reason to expect their conduct to be influenced.
       [Emphasis added].

       As the Massachusetts court of appeals has explained, in relying on § 531 to reject a

specific intent argument similar to the one MLB Defendants assert here:

       [Defendant] offers no Massachusetts appellate authority to support its contention
       that [plaintiffs] must show that, when [defendant] made its misrepresentations,
       [defendant] did so with the purpose of inducing the [plaintiffs] specifically to enter
       the [particular] deal. .... [Plaintiffs] were not required to show that the
       [defendant's] misstatements were made with the specific purpose of inducing the
       [plaintiffs'} reliance. They could also satisfY their burden by showing, as they did,
       that they were among those whom [defendant] had reason to expect would rely
       upon its misstatements.

Reisman v. KPMG Peat Marwick LLP, 57 Mass. App. Ct. 100, 109-10 (2003) (emphasis added);

accord, Cheng v. Sonoco Inc., Civ. No. 09-40041-FDS, 2010 WL 5437235, *4 (D. Mass. Dec.

22, 2010) ("Under Massachusetts law, a party asserting a claim of fraud need not show that the

allegedly fraudulent statements were made with the specific purpose of inducing reliance . . . The

party need only demonstrate that it was among those who could have reasonably been expected

to rely on the misrepresentations"). Section 531 has been adopted (or followed) in Plaintiffs'

States, and the case law accords with Reisman. 15


15
   See Lovejoy v. AT&T Corp., 111 Cal. Rptr. 2d 711, 716-17 (Ct. App. 2001) ("liability [for
fraud] is affixed not only where the plaintiffs reliance is intended by the defendant but also
where it is reasonably expected to occur" (emphasis in original); Exxon Corp. v. Emerald Oil &
Gas Co., L.P., 348 S.W.3d 194, 218-19 (Tex. 2011) (§ 531 standard "is consistent with Texas
                       2
fraud jurisprudence"); Marshall v. Kusch, 84 S.W.3d 781, 785 (Tex. App. 2002) ("A person
who makes a misrepresentation is liable to the person or class of persons the maker intends or
'has reason to expect' will act in reliance upon the misrepresentation"); CMS Inv. Holdings, LLC
v. Wilson-Harvey, No. 2014CV031093, 2015 WL 9998040, at *26 (Colo. Dist. Ct. Dec. 01,
                                                18
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 29 of 37



        Moreover, even though not required, Plaintiffs have alleged MLB Defendants' specific

intent to deceive MLB DFS contestants that MLB Defendants assert is lacking:

       Manfred and MLB's member Clubs were aware that members of the public would
       not engage in MLB DFS contests if they knew that electronic sign stealing by the
       Astros, the Red Sox or other MLB Clubs was compromising and corrupting the
       player performance statistics upon which the fairness of the DFS contests
       depended. (AC ~201).

       MLB Defendants intended to deceive members of the public- including Plaintiffs
       and the Classes to whom they were promoting and marketing and inducing to
       engage in MLB DFS competitions - into believing that such competitions were
       based on fair and honest player performance statistics. (AC ~ 205).

       Plaintiffs and the Classes reasonably and justifiably relied in participating in the
       MLB DFS contests on the false statements, representations and commitments by
       Manfred (and the MLB Defendants), and the Astros and the Red Sox set forth
       herein . . . [and] were induced to, and did, participate in the contests by MLB
       Defendants' material omissions and false representations. (AC ~~ 209, 210).

While MLB Defendants apparently dispute these allegations, that is not an issue that is properly

raised or resolved on a motion to dismiss. See e.g., Cheng, 2010 WL 5437235 at *5. 16



20 15) ("The maker of a false representation is subject to liability to the persons or class of
persons whom he intends or has reason to expect to act in reliance upon the misrepresentation,
including indirect representations to third persons"); see also JP. Morgan Sec., LLC v. Geveran
Inv. Limited, 224 So. 3d 316, 326 n. 22 (Fla. Dist. Ct. App. 20 17) (liability for fraud is stricter
than liability for negligent misrepresentation and only requires reliance, not justifiable reliance).
16
   MLB Defendants misleadingly do not differentiate between the elements of common law fraud
and consumer protection deception claims. But a cause of action based on deception or
misrepresentation brought under consumer protection acts does not require the same quantum of
proof as a common law fraud claim. See Estrada v. Progressive Direct Ins. Co., 53 F.Supp.3d
484, 499 (D. Mass. 2014) (An act or practice is deceptive for purposes of the "deceptive" prong
ofthe MCPA "if it has the 'capacity or tendency' to deceive .... [t]he plaintiff need not
necessarily prove actual reliance on a misrepresentation; rather, the plaintiff must prove a causal
connection between the deception and the loss and that the loss was foreseeable as a result of the
decep-tion"); Collins v. eMachines, Inc., 134 Cal. Rptr. 588, 595 (Ct. App. 2011) ("Unlike
common law fraud, a UCL fraud claim 'can be shown even without allegations of actual
deception, reasonable reliance and damage'; what is required to be shown is 'that members of
the public are likely to be deceived.' ... 'In order to be deceived, members of the public must
have had an expectation or an assumption about' the matter in question); Krueger v. Wyeth, Inc.,
396 F. Supp.3d 931, 942 (S.D. Cal. 2019) ("Actual falsehood, the perpetrator's knowledge of
falsity, and perhaps most importantly, the victim's reliance on the false statements, each of
                                                 19
       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 30 of 37



       MLB Defendants also assert two flawed factual arguments. First, they argue that

Plaintiffs were on "notice" that "players often commit intentional rules violations" and thus

cannot claim to have been deceived. (MLB Br. at 1, 9). Assuming arguendo that this contention

is properly raised on a Rule 12(b)(6) motion, it is clearly baseless. Accepting this premise would

mean that because the public knows that companies engage in accounting fraud, every investor

should expect, and be charged with knowledge of, such conduct, precluding claims for securities

fraud. This is an absurd proposition. But, more important, MLB Defendants' misconstrue the

deception that forms the basis for Plaintiffs' claims. The deception is not MLB's member Clubs'

cheating, but MLB Defendants' failure to disclose that the MLB DFS contests, which require the

reliability of MLB statistics, were tainted. Plaintiffs did not know that MLB would knowingly

tolerate and conceal such cheating so to allow it to become more than just an isolated incident,

but instead the modus operandi of its championship teams. It is one thing for players to secretly

cheat; it is a completely different matter - unknown to Plaintiffs or the public - that the League

would know of and allow such cheating to avoid the financial harm that disclosing the cheating

would bring about.

       Moreover, what was publicly known was that in September 2017, MLB learned of and

purported to immediately put an end to an isolated and brief instance of electronic sign stealing

by the Red Sox with "absolute assurances from the Red Sox that there will be not future

violations." 17 If anything, this conduct falsely apprised the public that the Red Sox would not



which are elements of common-law fraud claims, are not required to show a violation of [the
UCL]"); Rotella v. Ring Around Products, Inc. 614 S.W.2d 455,462 (Tex. App. 1981) (scienter
or intent to deceive is not required under TDTP A).
17
  In September 2017, the New York Yankees submitted a complaint, supported by video
evidence, of electronic sign stealing by the Red Sox. Manfred publicly announced that the Red
Sox had admitted committing the violation for "several weeks" and issued a small fine (AC ~
101-02), stating, "I have received absolute assurances from the Red Sox that there will be no
                                               20
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 31 of 37



engage in electronic sign stealing in the future, and that MLB would act promptly to stop any

electronic sign stealing, not that it would conceal it and allow it to go on unrestrained. What the

public was not told was that MLB had received numerous complaints about the Astros'

electronic sign stealing in 2017, 2018 and 2019, that MLB determined not to investigate such

complaints or disclose the Astros' misconduct even though the Astros' electronic sign stealing

was an "open secret" to the "whole industry" during those years (AC ,-r,-r 11, 76 & n. 10); and that

the Astros' public statements denying electronic sign stealing and MLB's public statement that

it had conducted a "thorough investigation" that cleared the Astros were false. 18

     MLB Defendants next argue that "plaintiffs do not allege that the statistics used by

DraftKings [were] inaccurate" and that Plaintiffs got just what they bargained for. (MLB Br. 10).

While it is true that the statistics correctly reflected players' performance as affected (positively

or negatively) by the secret electronic sign stealing cheating, that fact affords no basis for

dismissal of Plaintiffs' claims. MLB Defendants marketed a game of skill and plaintiffs

bargained to participate in such a contest. The crux of Plaintiffs' claims is that it is unfair and

deceptive to market a competition as a game of skill knowing that, unbeknownst to consumers,

their employment of skill to win or lose is completely thwarted.




future violations ofthis type." Golub Dec., Ex. 1 (Commissioner's Statement, Sep. 15, 2017);
Ex. 2 (Boston Herald, Sep. 15, 2017, quoting same). Plaintiffs submit information in the public
domain to complete the information submitted in the Moskowitz Dec. See Sox. Br. 11 n. 3.
18
   MLB Defendants feign outrage that plaintiffs allege that MLB's October 2018 public
statement that it conducted a "thorough investigation" of the Astros' conduct was false. (MLB
Br. 13). MLB Defendants argue the Astros' misconduct in October 2018 was different from the
misconduct exposed in November 2019. But the 2018 incident came on the heels ofthe Oakland
Athletics' now revealed August 2018 complaint of the precise Astros' electronic sign stealing
conduct revealed in 2019. Even assuming the Astros' conduct in October was somehow different
(which plaintiffs do not concede), the notion that a "thorough investigation" would not have
revealed the Astros' broader ongoing misconduct is fanciful.

                                                 21
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 32 of 37



   D. Plaintiffs Allege Legally Cognizable Injury.

       1. Plaintiffs Have Alleged that they Suffered Loss from their Participation in DraftKings

       MLB Defendants erroneously contend that Plaintiffs have failed to plead they suffered

losses caused by their participation in the MLB DFS competitions. But Plaintiffs expressly allege

that they "have lost significant amounts individually," (AC          ~   161), "including, without

limitation, the money wagered on DraftKings' corrupt and dishonest fantasy baseball

competitions" (AC    ~   225). Further, Plaintiffs "suffered damages" as a "direct and proximate

result" of the misconduct at issue in each of plaintiffs' first three Claims for Relief, (AC    ~~   211,

225, 352), and further allege, with respect to their unjust emichment claim, that they "conferred

monetary benefits" on MLB Defendants           and that "under principles of equity and good

conscience, MLB Defendants should not be permitted to retain the foregoing monetary benefits

they wrongfully obtained at the expense of Plaintiffs ... " (AC ~~ 358, 360).

       2. Plaintiff Have Alleged a Causal Nexus.

       MLB Defendants further contend that Plaintiffs have failed to demonstrate a causal nexus

between Defendants' alleged misrepresentations and omissions and Plaintiffs' losses because

Plaintiffs "have not alleged that any statement by MLB or MLBAM about the League's rules

actually caused them to participate in, and win or lose money on, DraftKings fantasy contests."

(MLB Br. 21-22). Plaintiffs have asserted the very allegations that MLB Defendants claim are

lacking- that MLB Defendants' material misrepresentations and omissions were intended to and

had the effect of inducing Plaintiffs to pay to play MLB DFS (AC         ~~   171, 173, 174, 195, 196,

199, 201, 204-208); that Plaintiffs reasonably and justifiably relied on Defendants' false

representations and omissions and were induced thereby to play MLB DFS (AC             ~209);   and that

as a direct and proximate result of the MLB Defendants' fraudulent conduct, Plaintiffs suffered

damages from paying to play MLB DFS. (AC        ~   211).
                                                 22
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 33 of 37



     E. Plaintiffs' Common Law Claims Against MLB Are Not Barred.

        MLB seeks dismissal of Plaintiffs' common law claims against it on the ground that it is

an unincorporated association which, under New York law, is not subject to common law

liability unless all of its members have either authorized or ratified the alleged wrongdoing at

issue. (MLB Br. 22-23, citing Martin v. Curran, 101 N.E.2d 683 (N.Y. 1951)). 19 As MLB

acknowledges, plaintiffs have expressly alleged such authorization and ratification. (!d. 23).

MLB argues that the Court should reject such allegations- which MLB describes as asserting

that "all thirty clubs 'ratified and approved' electronic sign stealing by their opponents" (citing

AC ~12)- as "absurd." (MLB Br. 24).

        MLB misstates Plaintiffs' allegations. Plaintiffs do not allege that the thirty Clubs ratified

and approved electronic sign stealing. Rather, Plaintiffs allege that Manfred's representations

and commitments about maintaining the integrity of the game were made "as the authorized

spokesperson of MLB, on behalf of MLB and each of its members Clubs ... and were approved

by each of MLB's member teams," (AC              ~169);   that MLB's member teams "ratified and

approved Manfred's representations" intended to assure MLB DFS contestants that the contests

were honestly and fairly conducted" (AC       ~171);   and that "MLB's Clubs ratified and approved

Manfred's knowing failure to take action to stop or disclose the member team misconduct

described in this Complaint." (AC   ~12).   As Plaintiffs explain:

        Manfred and MLB's member Clubs placed their desire to protect their financial
        interests from the adverse publicity and financial detriments that would result
        from investigation, remedial action and disclosure of member Club electronic sign

19
  Plaintiffs allege that MLB is "a partnership governed by a written agreement (the Major
League Constitution)." (AC ~ 22). MLB, citing to~ 22, asserts it is an "unincorporated
association," (MLB Br. 3). Plaintiffs do not agree that MLB may, without supporting evidence
or discussion, re-characterize plaintiffs' allegation. Indeed, MLB' s member Clubs cannot
dispute that they have agreed to the benefits of, and to be bound by, the Major League
Constitution. See Hardiman Dec., Ex. 1 (Major League Constitution) at 1 (Article I).

                                                  23
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 34 of 37



        stealing above maintaining the integrity of the game of baseball, and for that
        reason did not properly act to terminate, prevent and disclose member Club
        electronic sign stealing that violated MLB rules and regulations. (AC ~ 176).

        There is nothing "absurd" about plaintiffs' claims that MLB's member Clubs authorized

Manfred's statements and ratified and approved his failure to terminate or disclose member Club

electronic sign stealing in order to protect themselves from the adverse publicity and financial

effects that disclosing the misconduct would cause. Indeed, given the widespread knowledge

among the Clubs of the Astros' misconduct (AC         ~   11 ), there is no other plausible reason for the

Clubs' willingness to tolerate Manfred's failure to take any action against the Astros. 20

     F. Plaintiffs' Unjust Enrichment Claims Are Not Barred.

        MLB Defendants argue that Texas and California do not recognize unjust enrichment as

an independent cause of action and that Massachusetts and Florida do not allow claims for unjust

enrichment when claims at law have been alleged. Previously, there was a split of authority in

California but the California Supreme Court ruled in 2015 in favor of allowing the claim. See

Bruton v. Gerber Prod. Co., 703 F. App'x 468, 470 (9th Cir. 2017); accord Williams v.

Facebook, Inc., 384 F. Supp.3d 1043, 1057 (N.D. Cal. 2018). Massachusetts and Florida allow a

plaintiff to plead in the alternative and seek recovery on an unjust enrichment claim if he does

not prevail on his claims at law. Lass v. Bank of America, NA., 695 F.3d 129, 140-41 (1st Cir.

2012) ("it is accepted practice [under Mass. law] to pursue both theories at the pleading stage");
20
   Nor are MLB Defendants' entitled to dismissal of Plaintiffs' CRLA claims based on
challenges to Plaintiffs pre-suit notice under Cal. Civ. Code§ 1782 . Well over 30 days have
now passed since notice was provided (on January 23, 2020), and MLB Defendants have
indicated no intention to resolve this matter, so notice should be deemed satisfied. Moreover,
dismissal is not required to satisfy the purposes of the notice requirement. See Morgan v. AT & T
Wireless Servs., Inc., 99 Cal. Rptr.3d 768, 788-89 (Ct. App. 2009); Oxina v. Land's End, Inc.,
2015 WL 4272058, at *3-4 (S.D. Ca. June 19, 2015) (rejecting reasoning of Cattie v. Wal-Mart
Stores, Inc., 504 F.Supp.2d 939, 950 (S.D. Cal. 2007)). Nor is there a basis to abate the Texas
DTPA claim.



                                                 24
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 35 of 37



Baptist Hasp. of Miami, Inc. v. Medica Health Plans, Inc., 385 F. Supp.3d 1289, 1293 (S.D. Fla.

2017) (under Florida law, "plaintiff may pursue the alternative claims of breach of contract,

unjust enrichment and promissory estoppel in separate counts"). Colorado law (not mentioned

by Defendants) is to the same effect. Backus v. Apishapa Land & Cattle Co., 615 P.2d 42, 44

(Colo. App. 1980). Finally, while there is a split of authority in Texas, numerous courts have

allowed unjust enrichment as standalone claims. See e.g., Pepi Corp. v. Galliford, 254 S.W.3d

457, 460 (Tex. App. 2007)    ("U~ust   enrichment is an independent cause of action"). Plaintiffs

address this issue in their Astros Opp. Br. at 22-23.

IV.    CONCLUSION

       For the foregoing reasons, and those set forth in Plaintiffs' additional opposition

Memoranda, MLB Defendants' Motion to Dismiss should be denied.




                                                 25
       Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 36 of 37



                                          Respectfully submitted,

Date: March 6, 2020                    By: /s/ David S. Golub
                                          David S. Golub
                                          Steven L. Bloch
                                          Ian W. Sloss
                                          SILVER GOLUB & TEITELL LLP
                                          184 Atlantic Street
                                          Stamford, CT 06901
                                          Tel (203) 325-4491
                                          Email: dgolub@sgtlaw.com
                                          Email: sbloch@sgtlaw.com
                                          Email: isloss@,sgtlaw.com

                                          John D. Radice
                                          Kenneth Pickle
                                          Natasha Fernandez-Silber
                                          April Lambert
                                          RADICE LAW FIRM, P.C.
                                          475 Wall Street
                                          Princeton, NJ 08540
                                          Tel (646) 245-8502
                                          Email: jradice@radicelawfirm.com
                                          Email: kpickle@radicelawfirm.com
                                          Email: nsilber@radicelawfirm.com
                                          Email: alambert@radicelawfirm.com

                                          Eric L. Cramer (pro hac vice)
                                          Patrick F. Madden (pro hac vice)
                                          BERGER MONTAGUE PC
                                          1818 Market St., Suite 3600
                                          Philadelphia, PA 191 03
                                          Tel (215) 875-3000
                                          Email: ecramer@bm.net
                                          Email: prnadden@brn.net

                                          Counsel for Plaintiffs and the Proposed
                                          Class




                                     26
        Case 1:20-cv-00632-JSR Document 42 Filed 03/06/20 Page 37 of 37



                                        CERTIFICATION

       I hereby certify that on March 6, 2020, the foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

all parties by operation of the Court's electronic filing system. Parties may access this filing

through the Court's CM/ECF System.


                                                        Is/ David S. Golub
                                                      DAVID S. GOLUB




                                                 27
